UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2011. OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER 0-28353 INTEGRAL TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 98-0163519 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 805 W. Orchard Drive, Suite 7, Bellingham, Washington 98225 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (360) 752-1982 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yeso No T Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesT Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of September 30, 2011, there were 58,348,579 outstanding shares of the Registrant's Common Stock, $0.001 par value. INTEGRAL TECHNOLOGIES, INC. September 30, 2-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements INTEGRAL TECHNOLOGIES, INC. (A Development Stage Company) Consolidated Financial Statements September 30, 2011 (U.S. Dollars) (Unaudited) Consolidated Balance Sheets F-1 Consolidated Statement of Operations F-2 Consolidated Statement of Stockholders’ Equity F-3 Consolidated Statement of Cash Flows F-4 Notes to Consolidated Financial Statements
